DETAILED ACTION
The applicant’s amendment filed on August 15, 2022 has been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to managing equipment in a building. 
Under step 1, claims 1-7, recite a controller or apparatus, claims 8-14 recite a method and claims 15-20 recite a system, as such each of the claims are directed toward one of the statutory categories. 
Under step 2A1, Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). The claims are directed toward monitoring parameters to managing a building, specifically for the equipment that operates the state or condition of the building.
Additionally the claims contain Mathematical concepts which include “mathematical relationships, mathematical formulas or equations, mathematical calculations”, see MPEP § 2106.04(a)(2), subsection I.
While the claim 1 recites a controller containing a processor and media, the controller is directed at comparing parameters to determine whether abnormal conditions occur. The act of comparing parameters to determine if an abnormal condition occurs is a form of mathematical calculations, see MPEP 2106.04(a)(2), subsection I, C. In this case the claims are similar to comparing values for an alarm limit as the final result is providing an alert to a user. Claim 8 recites the method which also compares parameters to determine if an alert should be sent, which again is a mathematical concept. Claim 15 recites building equipment and a controller but the controller is comparing the parameters to determine if an alert should be sent, which again is a mathematical concept. Additionally the claims recite elements which amount to a method of organizing human activity as the system instructs users there is a problem and how to correct that problem as shown in dependent claims 5, 7, 12, 14, 19 and 20. The limitation of initiating a corrective action is broad enough to allow for merely transmitting information as established by the dependent claims 7, 14 and 20 as it can be merely providing an alert, as such this is merely data transmission which is an insignificant extra solution activity step, see MPEP 2106.05(g). As such the claims are not integrated into a practical application and when considered individually or in combination the claims fail to recite more than merely an abstract idea.
The claims 1, 8 and 15 have been amended to now recite “comparing model parameters of a set of predictive models corresponding to a set of building zones, the model parameters comprising internal parameters of the predictive models indicating system dynamics of the building zones by defining a relationship between one or more inputs to the predictive models and one or more outputs of the predictive models, to determine whether any of the building zones are exhibiting abnormal system dynamics” which describes the parameters but the limitation is still merely comparing parameters to determine whether any of the building zones are exhibiting abnormal system dynamics. As such the limitations continue to compare data and based on that comparison indicate a corrective action which could be merely sending out an alert a shown in claim 7. The claims have also been amended to recite “wherein the corrective action comprises performing a system identification process to identify updated model parameters for at least one of the predictive models corresponding to the at least one of the building zones exhibiting the abnormal system dynamics” which merely identifies data but doesn’t establish how the data is identified or how the identified data is used for initiating corrective actions. As such the limitations fail to render the claims into a practical application. Claim 8 recites “wherein the corrective action comprises repairing or replacing building equipment that operates to affect a variable state or condition of the at least one of the building zones exhibiting the abnormal system dynamics” which establishes what the corrective action is in this case repairing or replacing, which is part of the method of organizing human activity as it instructs the users as to the actions which need to repaired or replaced. As such this does not render the claims into a practical application. Claim 15 recites “wherein the corrective action comprises modifying a control strategy for the building equipment to a modified control strategy; and operating the building equipment according to the modified control strategy” which establishes what the corrective action is in this case modifying a control strategy but fails to establish how it is modified or what performs the modification. As such it can be a person performing the modification and merely carrying out the rules set forth by the method of organizing human activity. As such the limitations does not render the claims into a practical application. 
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the limitations of the claims are directed toward both a mathematical calculation and a method of organizing human activity. The additional structure of equipment, processors and media are generic structural element and as such fail to render the claims into a practical application. 
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are not additional elements which indicate that the claims amount to significantly more than the abstract idea.
	Dependent claims 2, 8 and 16, recites “determining whether a source of abnormal system dynamics of the at least one zone can be identified in at least one predictive model of the set of predictive models; in response to a determination that the source of abnormal system dynamics of the at least one zone can be identified in the at least one predictive model, identifying the source of abnormal system dynamics; and wherein the corrective action is selected based on the source of abnormal system dynamics” while this establishes that the source is identified this is done so in a generic general manner, as such this can be merely comparing information to identify the source. As such this can still be merely a mathematical calculation or a method of human activity as it is following rules. As such these limitations continue to be directed toward generic concepts rather than a practical application of the abstract ideas.
	Dependent claims 3, 9 and 17, recites “wherein the set of predictive models is generated using a system identification process based on training data to identify predictive models”, which establishes that the modes generated based on training data but does not actually train the models, rather the training and generation of the models is not required, as such this is merely a description of the models and not an active step. Further the claims allow for any manner of training and generation of the models. As such these sensors fail to render the claims into a practical application.
	Dependent claims 4, 11 and 18, recite “compare model parameters of the set of predictive models comprises at least one of: performing a multivariate outlier analysis on the model parameters; or determining whether the model parameters adhere to a threshold value based on a second building with similar characteristics to the building”, which describes further mathematical concepts, that is the specific data comparisons to determine if an alert is necessary or not. As such these sensors fail to render the claims into a practical application.
	Dependent claims 5, 12 and 19, recite “initiating the corrective action comprises: determining the corrective action based on which of the system dynamics are associated with the model parameters; generating corrective action instructions indicating how to perform the corrective action; and initiating the corrective action by providing the corrective action instructions to one or more entities”, which establishes a method of organizing human activity as it determines what actions a user is to perform, generates those actions and provides those actions to an entity or user. As such these sensors fail to render the claims into a practical application.
	Dependent claims 6 and 13, recites “a database configured to store a plurality of predictive models for a plurality of buildings or a plurality of building spaces, wherein the operations further include querying the database to obtain the set of predictive models” . which stores and retrieves data which are considered insignificant extra solution activity steps, see MPEP 2106.05(g). As such does not render the claims into a practical application.
	Dependent claims 7, 14 and 20, which recite “corrective action comprises at least one of: providing an alert to a user; scheduling a maintenance activity for building equipment; purchasing new building equipment; generating control actions for the building equipment; or initiating a system identification experiment to gather training data”, which describes what the action is but not the action is required. That is the limitation is merely initiating the action. Further even if performed the actions amount to a method of organizing human activity as it either alerts the user, schedules the maintenance, purchases equipment, generates control actions or initiates gathering data, all of which are activities a user is to perform. As such does not render the claims into a practical application.
	Thus when considered individually or as a combination these elements do not amount to a practical application.
	As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – building equipment, controller, processor, memory or media and circuits. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic components performing a generic functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a components to perform the functions amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Mezic et al. (US 2016/0203036 A1) hereafter Mezic.
As per claim 1, Mezic discloses a controller for performing a peer analysis of predictive models for a building (Page 9, paragraphs [0067] and [0068]; discloses that the system will compare measured data from sensors to the expected data which can come from building energy models. Page 12, paragraph [0088]; discloses that the system can determine when a fault or abnormal behavior has occurred such as “undercooling, overcooling, economizer hunting” and that it has occurred on or in a specific zone or floor of a specific building), the controller comprising:
	one or more processors (Page 6, paragraph [0037]; discloses that the fault detection server contains a processor); and
	one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors (Page 6, paragraph [0037]; discloses that the fault detection server contains memory which stores the modules for carrying out the invention), cause the one or more processors to perform operations comprising:
		comparing model parameters of a set of predictive models corresponding to a set of building zones, the model parameters comprising internal parameters of the predictive models indicating system dynamics of the building zones by defining a relationship between one or more inputs to the predictive models and one or more outputs of the predictive models, to determine whether any of the building zones are exhibiting abnormal system dynamics (The applicant’s originally filed specification paragraph [0048] establishes that zones can be floors in a building. Mezic Page 9, paragraphs [0067] and [0068]; discloses that the system will compare measured data from sensors to the expected data which can come from building energy models. This establishes that the system can compare signatures of faults or different prediction models to identify faults as they occur in the system. As shown in paragraph [0068] the inputs are mapped to the outputs. This defines a relationship between the one or more inputs to the models and the outputs of the models. These relationships are used to determine if any of the zones are exhibiting abnormal system dynamics. Page 12, paragraph [0088]; discloses that the system can determine when a fault or abnormal behavior has occurred such as “undercooling, overcooling, economizer hunting” and that it has occurred on or in a specific zone or floor of a specific building. Page 9, paragraph [0058]; discloses that the system stores fault signatures for each of the detected faults generated by machine learning these are stored in a database. Page 10, paragraphs [0069]-[0072]; disclose the process in which abnormal dynamics or conditions are identified by comparing the actual data values with the expected data values. The specific conditions which are observed are used to identify specific faults based on similar signatures that have been previously recorded. If the specifics have not been previously recorded the system identifies the fault as an unknown fault and records the new fault in the data store. Page 11, paragraphs [0081] and [0082]; discloses that the data is compared to similar data sets to determine if a fault has occurred and what that fault is); and
	initiating a corrective action in response to determining that at least one of the building zones is exhibiting abnormal system dynamics, wherein the corrective action comprises performing a system identification process to identify updated model parameters for at least one of the predictive models corresponding to the at least one of the building zones exhibiting the abnormal system dynamics (Page 8, paragraph [0054]; discloses that the system generates an alert and/or notification that the fault is detected. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the system can initiate a corrective action by alerting the user or maintenance personnel and receiving corrective actions to perform in order to resolve the problem. The Examiner notes that this is consistent with claim 7. As shown in paragraph [0088] the system identifies “a fault ID, a classification of the fault (e.g., undercooling, overcooling, economizer hunting, etc.), a floor in Tower 1 in which the fault occurred, a specific equipment associated with the fault (e.g., a specific variable air volume system, fan powered box, air handling unit, HVAC system, etc.), a number of days during which the fault is observed, a fault feedback provided by the user (e.g., the fault is confirmed as a fault, the fault is not confirmed, the fault is incorrectly diagnosed as a fault, further investigation is needed, etc.), an identification of the correction implementer (e.g., a building, a tenant, a building vendor, a tenant vendor, that a fault cannot be addressed cost-effectively for a given reason, etc.), and a correction status (e.g., action pending, addressed, required, etc.)”. This establishes that part of the corrective action is identifying the specific equipment. The system updates the model parameters based on the user feedback as shown in paragraphs [0026] and [0058]. This is described in more detail in paragraph [0055] which establishes that as part of the feedback the system will modify or update the detector to include new faults and modify faults to better align the results with the reporting preferences of the operator).
As per claim 3, Mezic discloses the above-enclosed invention; Mezic further discloses wherein the set of predictive models is generated using a system identification process based on training data to identify predictive models (Page 8, paragraph [0055]; discloses that the system is trained or updated based on feedback from the users based on the detected faults. These values are used to identify potential faults and eliminate false positives).
	As per claim 6, Mezic discloses the above-enclosed invention; Mezic further discloses wherein the controller further comprises a database configured to store a plurality of predictive models for a plurality of buildings or a plurality of building spaces, wherein the operations further include querying the database to obtain the set of predictive models (Page 5, paragraph [0031]; discloses that the relationships and fault detection parameters can be for multiple buildings. Page 5, paragraph [0036]; discloses that the term “data store” and “database” are interchangeable. Page 7, paragraph [0051]; discloses that the fault signatures are stored and received from the fault signature data store. Once received the system can compare the current fault parameters to the signatures to determine if there are any matches. Page 8, paragraph [0055]; discloses that the system contains a data store which stores the fault signatures or models for each of the faults).
	As per claim 7, Mezic discloses the above-enclosed invention; Mezic further discloses wherein the corrective action comprises at least one of:
	providing an alert to a user; scheduling a maintenance activity for building equipment; purchasing new building equipment; or generating control actions for the building equipment (Page 8, paragraph [0054]; discloses that the system generates an alert and/or notification that the fault is detected. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the system can initiate a corrective action by alerting the user or maintenance personnel and receiving corrective actions to perform in order to resolve the problem).
As per claim 8, Mezic discloses a method for performing a peer analysis of predictive models for a building (Page 9, paragraphs [0067] and [0068]; discloses that the system will compare measured data from sensors to the expected data which can come from building energy models. Page 12, paragraph [0088]; discloses that the system can determine when a fault or abnormal behavior has occurred such as “undercooling, overcooling, economizer hunting” and that it has occurred on or in a specific zone or floor of a specific building), the method comprising:
	comparing model parameters of a set of predictive models corresponding to a set of building zones, the model parameters comprising internal parameters of the predictive models indicating system dynamics of the building zones by defining a relationship between one or more inputs to the predictive models and one or more outputs of the predictive models, to determine whether any of the building zones are exhibiting abnormal system dynamics (The applicant’s originally filed specification paragraph [0048] establishes that zones can be floors in a building. Mezic Page 9, paragraphs [0067] and [0068]; discloses that the system will compare measured data from sensors to the expected data which can come from building energy models. This establishes that the system can compare signatures of faults or different prediction models to identify faults as they occur in the system. As shown in paragraph [0068] the inputs are mapped to the outputs. This defines a relationship between the one or more inputs to the models and the outputs of the models. These relationships are used to determine if any of the zones are exhibiting abnormal system dynamics. Page 12, paragraph [0088]; discloses that the system can determine when a fault or abnormal behavior has occurred such as “undercooling, overcooling, economizer hunting” and that it has occurred on or in a specific zone or floor of a specific building. Page 9, paragraph [0058]; discloses that the system stores fault signatures for each of the detected faults generated by machine learning these are stored in a database. Page 10, paragraphs [0069]-[0072]; disclose the process in which abnormal dynamics or conditions are identified by comparing the actual data values with the expected data values. The specific conditions which are observed are used to identify specific faults based on similar signatures that have been previously recorded. If the specifics have not been previously recorded the system identifies the fault as an unknown fault and records the new fault in the data store. Page 11, paragraphs [0081] and [0082]; discloses that the data is compared to similar data sets to determine if a fault has occurred and what that fault is); and
	initiating a corrective action in response to determining that at least one of the building zones is exhibiting abnormal system dynamics, wherein the corrective action comprises repairing or replacing building equipment that operates to affect a variable state or condition of the at least one of the building zones exhibiting the abnormal system dynamics (Page 8, paragraph [0054]; discloses that the system generates an alert and/or notification that the fault is detected. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the system can initiate a corrective action by alerting the user or maintenance personnel and receiving corrective actions to perform in order to resolve the problem. The Examiner notes that this is consistent with claim 14. As shown in paragraph [0088] the system identifies “a fault ID, a classification of the fault (e.g., undercooling, overcooling, economizer hunting, etc.), a floor in Tower 1 in which the fault occurred, a specific equipment associated with the fault (e.g., a specific variable air volume system, fan powered box, air handling unit, HVAC system, etc.), a number of days during which the fault is observed, a fault feedback provided by the user (e.g., the fault is confirmed as a fault, the fault is not confirmed, the fault is incorrectly diagnosed as a fault, further investigation is needed, etc.), an identification of the correction implementer (e.g., a building, a tenant, a building vendor, a tenant vendor, that a fault cannot be addressed cost-effectively for a given reason, etc.), and a correction status (e.g., action pending, addressed, required, etc.)”. This establishes that part of the corrective action is identifying the specific equipment. The system updates the model parameters based on the user feedback as shown in paragraphs [0026] and [0058]. This includes replacing components and updating the models to reflect the changes).
As per claim 9, Mezic discloses the above-enclosed invention; Mezic further discloses wherein the corrective action further comprises:
	determining whether a source of abnormal system dynamics of the at least one zone can be identified in at least one predictive model of the set of predictive models (Page 9, paragraph [0067]; discloses that the system can detect and classify the faults. These can be identified by signatures of the fault. Page 10, paragraph [0072]; discloses that the system determines if the fault is previous unknown or not. If the fault can be identified the system will identify the specific fault based on the signature. Page 11, paragraph [0082]; discloses that the signatures can be compared and the specific faults identified. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the source of the abnormal dynamics can be identified, specific the equipment associated with the fault and the location of the fault in the building such as the specific floor); and
	in response to a determination that the source of abnormal system dynamics of the at least one zone can be identified in the at least one predictive model, identifying the source of abnormal system dynamics (Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the source of the abnormal dynamics can be identified, specific the equipment associated with the fault and the location of the fault in the building such as the specific floor);
	wherein the corrective action is selected based on the source of abnormal system dynamics (Page 13, paragraph [0090]; discloses that the system can generate notes automatically based on the fault detection parameters and what was identified by the system. Thus the system will send alerts which establish what the faults are and notes on the specific faults which include corrective actions as shown in Figure 5B the parameters the corrective actions include the parameters which were adjusted to address the fault or problem in the system).
	As per claim 10, Mezic discloses the above-enclosed invention; Mezic further discloses wherein the set of predictive models is generated using a system identification process based on training data to identify predictive models (Page 8, paragraph [0055]; discloses that the system is trained or updated based on feedback from the users based on the detected faults. These values are used to identify potential faults and eliminate false positives).
As per claim 13, Mezic discloses the above-enclosed invention; Mezic further discloses querying a database to obtain the set of predictive models, the database storing a plurality of predictive models for a plurality of buildings or a plurality of building spaces (Page 5, paragraph [0031]; discloses that the relationships and fault detection parameters can be for multiple buildings. Page 5, paragraph [0036]; discloses that the term “data store” and “database” are interchangeable. Page 7, paragraph [0051]; discloses that the fault signatures are stored and received from the fault signature data store. Once received the system can compare the current fault parameters to the signatures to determine if there are any matches. Page 8, paragraph [0055]; discloses that the system contains a data store which stores the fault signatures or models for each of the faults).
	As per claim 14, Mezic discloses the above-enclosed invention; Mezic further discloses wherein the corrective action further comprises at least one of:
	providing an alert to a user; scheduling a maintenance activity for building equipment; purchasing new building equipment; generating control actions for the building equipment; or initiating a system identification experiment to gather training data (Page 8, paragraph [0054]; discloses that the system generates an alert and/or notification that the fault is detected. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the system can initiate a corrective action by alerting the user or maintenance personnel and receiving corrective actions to perform in order to resolve the problem).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mezic et al. (US 2016/0203036 A1) hereafter Mezic, in view of Douglas et al. (US 2010/0080712 A1) hereafter Douglas.
As per claim 2, Mezic discloses the above-enclosed invention; Mezic further discloses wherein the corrective action comprises: 
	determining whether a source of abnormal system dynamics of the at least one zone can be identified in at least one predictive model of the set of predictive models (Page 9, paragraph [0067]; discloses that the system can detect and classify the faults. These can be identified by signatures of the fault. Page 10, paragraph [0072]; discloses that the system determines if the fault is previous unknown or not. If the fault can be identified the system will identify the specific fault based on the signature. Page 11, paragraph [0082]; discloses that the signatures can be compared and the specific faults identified. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the source of the abnormal dynamics can be identified, specific the equipment associated with the fault and the location of the fault in the building such as the specific floor); and
	in response to a determination that the source of abnormal system dynamics of the at least one zone can be identified in the at least one predictive model, identifying the source of abnormal system dynamics (Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the source of the abnormal dynamics can be identified, specific the equipment associated with the fault and the location of the fault in the building such as the specific floor);
wherein the corrective action is selected based on the source of abnormal system dynamics (Page 13, paragraph [0090]; discloses that the system can generate notes automatically based on the fault detection parameters and what was identified by the system. Thus the system will send alerts which establish what the faults are and notes on the specific faults which include corrective actions as shown in Figure 5B the parameters the corrective actions include the parameters which were adjusted to address the fault or problem in the system).
Mezic however fails to explicitly disclose temporarily disabling the source of abnormal system dynamics; wherein the system identification process is performed while the source of abnormal system dynamics is temporarily disabled.
Douglas, which like Mezic talks about managing HVAC systems, teaches it is known to temporarily disable the source of abnormal system dynamics; wherein the system identification process is performed while the source of abnormal system dynamics is temporarily disabled (Page 3, paragraph [0027]; teaches that when identifying and correcting the faults in the HVAC system it is known to disable the part of the system temporarily during the diagnosis and correction period. This allows the faults to be isolated and corrected. Since the goal of Mezic is to identify and correct the faults it would have been obvious to disable the component so that it can be fixed as shown in Douglas).
The primary reference Mezic discloses a building monitoring system which uses sensors to determine the operating parameters of the equipment which is controlling the HVAC units in the building. Mezic uses machine learning to develop models or signatures of failures to predict that a failure has occurred and to alert the user to make corrections. Mezic establishes that the recorded sensor data is compared to the expected values to determine if there is an abnormal condition. The system then matches those parameters to known faults to identify and report those faults. However Mezic fails to explicitly state that the components are disabled as part of the identification process.
Douglas teaches it is that it is known to disable the source of the abnormal system dynamics temporarily. Douglas establishes that disabling the source was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the banking system of Mezic the ability to disable the source of the abnormal system dynamics temporarily as taught by Douglas since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Douglas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the conditions of a building provided by Mezic, with the ability to disable the source of the abnormal system dynamics temporarily as taught by Douglas, for the purposes of isolating the faults while correcting them. Since the goal of Mezic is to identify and correct the faults it would have been obvious to disable the component so that it can be fixed as shown in Douglas.


Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mezic et al. (US 2016/0203036 A1) hereafter Mezic, in view of BA et al. (US 2019/0347577 A1) hereafter BA.
As per claim 4, Mezic discloses the above-enclosed invention; Mezic further discloses comparing model parameters of the set of predictive models comprises at least one of: determining whether the model parameters adhere to a threshold value (Page 9, paragraphs [0067] and [0068]; discloses that the system will compare measured data from sensors to the expected data which can come from building energy models).
Mezic however fails to explicitly state that the comparing model parameters of the set of predictive models comprises at least one of: performing a multivariate outlier analysis on the model parameters; or determining whether the model parameters adhere to a threshold value based on a second building with similar characteristics to the building.
	BA, which like Mezic talks about detecting anomalies in buildings, teaches it is known to compare model parameters of the set of predictive models comprises at least one of: performing a multivariate outlier analysis on the model parameters; or determining whether the model parameters adhere to a threshold value based on a second building with similar characteristics to the building (Page 7, paragraphs [0072]-[0079]; teaches that it is known to compare the actual values to the expected values by performing a multivariate outlier analysis on the model parameters. That is the system looks at multiple parameters or multivariate analysis of parameters including outliers to consider elements like building parameters, weather conditions, times of day and other variables to determine if a building is performing abnormally. In doing so the system has multiple building models similar to the building energy model shown in Mezic and utilizes the weather and outlier information to make more accurate predictions and determine why the components are operating in an abnormal way. Since Mezic already compares multiple variables for specific models or signatures to determine if something is acting abnormally, it would have been obvious to include outliers to make more accurate predictions and to improve the detections which are made as shown in BA).
	The primary reference Mezic discloses a building monitoring system which uses sensors to determine the operating parameters of the equipment which is controlling the HVAC units in the building. Mezic uses machine learning to develop models or signatures of failures to predict that a failure has occurred and to alert the user to make corrections. Mezic establishes that the recorded sensor data is compared to the expected values to determine if there is an abnormal condition. The system then matches those parameters to known faults to identify and report those faults. 
	The sole difference between the primary reference Mezic and the claimed subject matter is that Mezic does not explicitly state performing a multivariate outlier analysis on the model parameters.
	The BA reference teaches that it is known to identify abnormal conditions in a building HVAC unit by comparing model parameters specifically by performing a multivariate outlier analysis on the model parameters. BA establishes that this form of analysis is known tin the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameter comparison shown in Mezic with performing a multivariate outlier analysis on the model parameters as taught by BA.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claims obvious.
Therefore, from this teaching of BA, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the conditions of a building provided by Mezic, with performing a multivariate outlier analysis on the model parameters as taught by BA, for the purposes of producing better predictions and identifying faults. Since Mezic already compares multiple variables for specific models or signatures to determine if something is acting abnormally, it would have been obvious to include outliers to make more accurate predictions and to improve the detections which are made as shown in BA.
As per claim 11, Mezic discloses the above-enclosed invention; Mezic further discloses comparing model parameters of the set of predictive models comprises at least one of: determining whether the model parameters adhere to a threshold value (Page 9, paragraphs [0067] and [0068]; discloses that the system will compare measured data from sensors to the expected data which can come from building energy models).
Mezic however fails to explicitly state that the comparing model parameters of the set of predictive models comprises at least one of: performing a multivariate outlier analysis on the model parameters; or determining whether the model parameters adhere to a threshold value based on a second building with similar characteristics to the building.
	BA, which like Mezic talks about detecting anomalies in buildings, teaches it is known to compare model parameters of the set of predictive models comprises at least one of: performing a multivariate outlier analysis on the model parameters; or determining whether the model parameters adhere to a threshold value based on a second building with similar characteristics to the building (Page 7, paragraphs [0072]-[0079]; teaches that it is known to compare the actual values to the expected values by performing a multivariate outlier analysis on the model parameters. That is the system looks at multiple parameters or multivariate analysis of parameters including outliers to consider elements like building parameters, weather conditions, times of day and other variables to determine if a building is performing abnormally. In doing so the system has multiple building models similar to the building energy model shown in Mezic and utilizes the weather and outlier information to make more accurate predictions and determine why the components are operating in an abnormal way. Since Mezic already compares multiple variables for specific models or signatures to determine if something is acting abnormally, it would have been obvious to include outliers to make more accurate predictions and to improve the detections which are made as shown in BA).
	The primary reference Mezic discloses a building monitoring system which uses sensors to determine the operating parameters of the equipment which is controlling the HVAC units in the building. Mezic uses machine learning to develop models or signatures of failures to predict that a failure has occurred and to alert the user to make corrections. Mezic establishes that the recorded sensor data is compared to the expected values to determine if there is an abnormal condition. The system then matches those parameters to known faults to identify and report those faults. 
	The sole difference between the primary reference Mezic and the claimed subject matter is that Mezic does not explicitly state performing a multivariate outlier analysis on the model parameters.
	The BA reference teaches that it is known to identify abnormal conditions in a building HVAC unit by comparing model parameters specifically by performing a multivariate outlier analysis on the model parameters. BA establishes that this form of analysis is known tin the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameter comparison shown in Mezic with performing a multivariate outlier analysis on the model parameters as taught by BA.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claims obvious.
Therefore, from this teaching of BA, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the conditions of a building provided by Mezic, with performing a multivariate outlier analysis on the model parameters as taught by BA, for the purposes of producing better predictions and identifying faults. Since Mezic already compares multiple variables for specific models or signatures to determine if something is acting abnormally, it would have been obvious to include outliers to make more accurate predictions and to improve the detections which are made as shown in BA.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mezic et al. (US 2016/0203036 A1) hereafter Mezic, in view of Friedenberger et al. (US 2018/0347843 A1) hereafter Friedenberger.
As per claim 5, Mezic discloses the above-enclosed invention; Mezic further discloses wherein initiating the corrective action comprises: providing an alert regarding the fault (Page 8, paragraph [0054]; discloses that the system generates an alert and/or notification that the fault is detected. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the system can initiate a corrective action by alerting the user or maintenance personnel and receiving corrective actions to perform in order to resolve the problem).
	Mezic however fails to explicitly state wherein initiating the corrective action comprises: determining the corrective action based on which of the system dynamics are associated with the model parameters; generating corrective action instructions indicating how to perform the corrective action; and initiating the corrective action by providing the corrective action instructions to one or more entities.
	Friedenberger, which like Mezic talks about detecting faults in an HVAC system, teaches wherein initiating the corrective action comprises: determining the corrective action based on which of the system dynamics are associated with the model parameters; generating corrective action instructions indicating how to perform the corrective action; and initiating the corrective action by providing the corrective action instructions to one or more entities (Page 3, paragraphs [0035]-[0062]; teaches using models to detect faults or problems in an HVAC system similar to what is shown in Mezic. When the faults are detected and identified the system send out alerts as shown in Mezic. In addition to the alerts the system can determine that corrective actions are necessary based on the model, identify what those actions are and transmit those actions to operators for correcting the fault condition. Page 5, paragraph [0116]; teaches that the operator can receive the alerts and the generated actions to be performed through the interface. Since Mezic already establishes identifying the faults in the system and can supply previously generated instructions or notes, it would have been obvious to generate corrective actions to remedy or correct the fault and to provide those actions so they operators can fix the problems as shown explicitly in Friedenberger. This would establish not only what problems exist or will exist in the system but how to resolve them, which would expedite the resolution to the problems).
	The primary reference Mezic discloses a building monitoring system which uses sensors to determine the operating parameters of the equipment which is controlling the HVAC units in the building. Mezic uses machine learning to develop models or signatures of failures to predict that a failure has occurred and to alert the user to make corrections. Mezic establishes that the recorded sensor data is compared to the expected values to determine if there is an abnormal condition. The system then matches those parameters to known faults to identify and report those faults. However, Mezic fails to explicitly state that it determines corrective actions based on system dynamics and generates and transmits action instructions on how to perform the corrective actions.
	Friedenberger, which like Mezic talks about monitoring HVAC systems for faults or problems, teaches it is known to identify faults as done in Mezic but additionally determine the corrective actions based on the specific fault and to generate and transmit instructions to correct those faults. 
	It would have been obvious to one of ordinary skill in the art to include in the HVAC monitoring system of Mezic the ability to determine the corrective actions based on the specific fault and to generate and transmit instructions to correct those faults as taught by Friedenberger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Friedenberger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the conditions of a building provided by Mezic, with the ability to determine the corrective actions based on the specific fault and to generate and transmit instructions to correct those faults as taught by Friedenberger, for the purposes of expediting the repairs of the equipment and correcting the faults. Since Mezic already establishes identifying the faults in the system and can supply previously generated instructions or notes, it would have been obvious to generate corrective actions to remedy or correct the fault and to provide those actions so they operators can fix the problems as shown explicitly in Friedenberger. This would establish not only what problems exist or will exist in the system but how to resolve them, which would expedite the resolution to the problems. 
As per claim 12, Mezic discloses the above-enclosed invention; Mezic further discloses wherein initiating the corrective action comprises: providing an alert regarding the fault (Page 8, paragraph [0054]; discloses that the system generates an alert and/or notification that the fault is detected. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the system can initiate a corrective action by alerting the user or maintenance personnel and receiving corrective actions to perform in order to resolve the problem).
Mezic however fails to explicitly state wherein initiating the corrective action comprises: determining the corrective action based on which of the system dynamics are associated with the model parameters; generating corrective action instructions indicating how to perform the corrective action; and initiating the corrective action by providing the corrective action instructions to one or more entities.
	Friedenberger, which like Mezic talks about detecting faults in an HVAC system, teaches wherein initiating the corrective action comprises: determining the corrective action based on which of the system dynamics are associated with the model parameters; generating corrective action instructions indicating how to perform the corrective action; and initiating the corrective action by providing the corrective action instructions to one or more entities (Page 3, paragraphs [0035]-[0062]; teaches using models to detect faults or problems in an HVAC system similar to what is shown in Mezic. When the faults are detected and identified the system send out alerts as shown in Mezic. In addition to the alerts the system can determine that corrective actions are necessary based on the model, identify what those actions are and transmit those actions to operators for correcting the fault condition. Page 5, paragraph [0116]; teaches that the operator can receive the alerts and the generated actions to be performed through the interface. Since Mezic already establishes identifying the faults in the system and can supply previously generated instructions or notes, it would have been obvious to generate corrective actions to remedy or correct the fault and to provide those actions so they operators can fix the problems as shown explicitly in Friedenberger. This would establish not only what problems exist or will exist in the system but how to resolve them, which would expedite the resolution to the problems).
	The primary reference Mezic discloses a building monitoring system which uses sensors to determine the operating parameters of the equipment which is controlling the HVAC units in the building. Mezic uses machine learning to develop models or signatures of failures to predict that a failure has occurred and to alert the user to make corrections. Mezic establishes that the recorded sensor data is compared to the expected values to determine if there is an abnormal condition. The system then matches those parameters to known faults to identify and report those faults. However, Mezic fails to explicitly state that it determines corrective actions based on system dynamics and generates and transmits action instructions on how to perform the corrective actions.
	Friedenberger, which like Mezic talks about monitoring HVAC systems for faults or problems, teaches it is known to identify faults as done in Mezic but additionally determine the corrective actions based on the specific fault and to generate and transmit instructions to correct those faults. 
	It would have been obvious to one of ordinary skill in the art to include in the HVAC monitoring system of Mezic the ability to determine the corrective actions based on the specific fault and to generate and transmit instructions to correct those faults as taught by Friedenberger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Friedenberger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the conditions of a building provided by Mezic, with the ability to determine the corrective actions based on the specific fault and to generate and transmit instructions to correct those faults as taught by Friedenberger, for the purposes of expediting the repairs of the equipment and correcting the faults. Since Mezic already establishes identifying the faults in the system and can supply previously generated instructions or notes, it would have been obvious to generate corrective actions to remedy or correct the fault and to provide those actions so they operators can fix the problems as shown explicitly in Friedenberger. This would establish not only what problems exist or will exist in the system but how to resolve them, which would expedite the resolution to the problems.

Claim(s) 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mezic et al. (US 2016/0203036 A1) hereafter Mezic, in view of Hung et al. (US 2015/0267952 A1) hereafter Hung.
As per claim 15, Mezic discloses an environment control system for a building (Page 9, paragraphs [0067] and [0068]; discloses that the system will compare measured data from sensors to the expected data which can come from building energy models. Page 12, paragraph [0088]; discloses that the system can determine when a fault or abnormal behavior has occurred such as “undercooling, overcooling, economizer hunting” and that it has occurred on or in a specific zone or floor of a specific building), the system comprising:
	building equipment that operates to affect a variable state or condition of the building (Page 3, paragraph [0024]; discloses that the system includes building equipment such as HVAC equipment that operates to affect a variable state or condition of the building such as temperature); and
	a controller comprising a processing circuit configured to perform operations (Page 6, paragraph [0037]; discloses that the fault detection server contains a processor and memory which stores the modules for carrying out the invention, this acts as the controller) comprising:
		comparing model parameters of a set of predictive models corresponding to a set of building zones, the model parameters comprising internal parameters of the predictive models indicating system dynamics of the building zones by defining a relationship between one or more inputs to the predictive models and one or more outputs of the predictive models, to determine whether any of the building zones are exhibiting abnormal system dynamics (The applicant’s originally filed specification paragraph [0048] establishes that zones can be floors in a building. Mezic Page 9, paragraphs [0067] and [0068]; discloses that the system will compare measured data from sensors to the expected data which can come from building energy models. This establishes that the system can compare signatures of faults or different prediction models to identify faults as they occur in the system. As shown in paragraph [0068] the inputs are mapped to the outputs. This defines a relationship between the one or more inputs to the models and the outputs of the models. These relationships are used to determine if any of the zones are exhibiting abnormal system dynamics. Page 12, paragraph [0088]; discloses that the system can determine when a fault or abnormal behavior has occurred such as “undercooling, overcooling, economizer hunting” and that it has occurred on or in a specific zone or floor of a specific building. Page 9, paragraph [0058]; discloses that the system stores fault signatures for each of the detected faults generated by machine learning these are stored in a database. Page 10, paragraphs [0069]-[0072]; disclose the process in which abnormal dynamics or conditions are identified by comparing the actual data values with the expected data values. The specific conditions which are observed are used to identify specific faults based on similar signatures that have been previously recorded. If the specifics have not been previously recorded the system identifies the fault as an unknown fault and records the new fault in the data store. Page 11, paragraphs [0081] and [0082]; discloses that the data is compared to similar data sets to determine if a fault has occurred and what that fault is); and	
initiating a corrective action in response to determining that at least one of the building zones is exhibiting abnormal system dynamics (Page 8, paragraph [0054]; discloses that the system generates an alert and/or notification that the fault is detected. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the system can initiate a corrective action by alerting the user or maintenance personnel and receiving corrective actions to perform in order to resolve the problem. The Examiner notes that this is consistent with claim 20).
Mezic however fails to explicitly disclose wherein the corrective action comprises modifying a control strategy for the building equipment to a modified control strategy; and operating the building equipment according to the modified control strategy.
Hung, which like Mezic talks about HVAC maintenance, teaches it is known wherein the corrective action comprises modifying a control strategy for the building equipment to a modified control strategy; and operating the building equipment according to the modified control strategy (Page 3, paragraph [0030]; teaches that it is known once a fault is detected to configure and operate the HVAC system to perform to correct for the fault or problem which has been detected. This allows the system to continue to operate even during the fault. Since the goal of Mezic is to identify and correct the faults it would have been obvious to configure the system to handle the fault to ensure it continues to operate as required).
The primary reference Mezic discloses a building monitoring system which uses sensors to determine the operating parameters of the equipment which is controlling the HVAC units in the building. Mezic uses machine learning to develop models or signatures of failures to predict that a failure has occurred and to alert the user to make corrections. Mezic establishes that the recorded sensor data is compared to the expected values to determine if there is an abnormal condition. The system then matches those parameters to known faults to identify and report those faults. However Mezic fails to explicitly state that the components are disabled as part of the identification process.
Hung teaches it is that it is known to configure the HVAC system to handle the fault. Hung establishes that configuring the HVAC system to handle the fault was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the banking system of Mezic the ability to configure the HVAC to handle the fault as taught by Hung since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Therefore, from this teaching of Hung, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the conditions of a building provided by Mezic, with the ability to configure the HVAC to handle the fault as taught by Hung, for the purposes of correcting the fault. Since the goal of Mezic is to identify and correct the faults it would have been obvious to configure the system to handle the fault to ensure it continues to operate as required.
As per claim 16, the combination of Mezic and Hung teaches the above-enclosed invention; Mezic further discloses wherein the corrective  further action comprises:
	determining whether a source of abnormal system dynamics of the at least one zone can be identified in at least one predictive model of the set of predictive models (Page 9, paragraph [0067]; discloses that the system can detect and classify the faults. These can be identified by signatures of the fault. Page 10, paragraph [0072]; discloses that the system determines if the fault is previous unknown or not. If the fault can be identified the system will identify the specific fault based on the signature. Page 11, paragraph [0082]; discloses that the signatures can be compared and the specific faults identified. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the source of the abnormal dynamics can be identified, specific the equipment associated with the fault and the location of the fault in the building such as the specific floor); and
	in response to a determination that the source of abnormal system dynamics of the at least one zone can be identified in the at least one predictive model, identifying the source of abnormal system dynamics (Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the source of the abnormal dynamics can be identified, specific the equipment associated with the fault and the location of the fault in the building such as the specific floor);
	wherein the corrective action is selected based on the source of abnormal system dynamics (Page 13, paragraph [0090]; discloses that the system can generate notes automatically based on the fault detection parameters and what was identified by the system. Thus the system will send alerts which establish what the faults are and notes on the specific faults which include corrective actions as shown in Figure 5B the parameters the corrective actions include the parameters which were adjusted to address the fault or problem in the system).
As per claim 17, the combination of Mezic and Hung teaches the above-enclosed invention; Mezic further discloses wherein the set of predictive models is generated using a system identification process based on training data to identify predictive models (Page 8, paragraph [0055]; discloses that the system is trained or updated based on feedback from the users based on the detected faults. These values are used to identify potential faults and eliminate false positives).
As per claim 20, the combination of Mezic and Hung teaches the above-enclosed invention; Mezic further discloses wherein the corrective action comprises at least one of:
providing an alert to a user; scheduling a maintenance activity for building equipment; purchasing new building equipment; or initiating a system identification experiment to gather training data (Page 8, paragraph [0054]; discloses that the system generates an alert and/or notification that the fault is detected. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the system can initiate a corrective action by alerting the user or maintenance personnel and receiving corrective actions to perform in order to resolve the problem).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mezic et al. (US 2016/0203036 A1) hereafter Mezic, in view of Hung et al. (US 2015/0267952 A1) hereafter Hung, further in view of BA et al. (US 2019/0347577 A1) hereafter BA.
As per claim 18, the combination of Mezic and Hung teaches the above-enclosed invention; Mezic further discloses comparing model parameters of the set of predictive models comprises at least one of: determining whether the model parameters adhere to a threshold value (Page 9, paragraphs [0067] and [0068]; discloses that the system will compare measured data from sensors to the expected data which can come from building energy models).
 Mezic however fails to explicitly state that the comparing model parameters of the set of predictive models comprises at least one of: performing a multivariate outlier analysis on the model parameters; or determining whether the model parameters adhere to a threshold value based on a second building with similar characteristics to the building.
	BA, which like Mezic talks about detecting anomalies in buildings, teaches it is known to compare model parameters of the set of predictive models comprises at least one of: performing a multivariate outlier analysis on the model parameters; or determining whether the model parameters adhere to a threshold value based on a second building with similar characteristics to the building (Page 7, paragraphs [0072]-[0079]; teaches that it is known to compare the actual values to the expected values by performing a multivariate outlier analysis on the model parameters. That is the system looks at multiple parameters or multivariate analysis of parameters including outliers to consider elements like building parameters, weather conditions, times of day and other variables to determine if a building is performing abnormally. In doing so the system has multiple building models similar to the building energy model shown in Mezic and utilizes the weather and outlier information to make more accurate predictions and determine why the components are operating in an abnormal way. Since Mezic already compares multiple variables for specific models or signatures to determine if something is acting abnormally, it would have been obvious to include outliers to make more accurate predictions and to improve the detections which are made as shown in BA).
	The primary reference Mezic discloses a building monitoring system which uses sensors to determine the operating parameters of the equipment which is controlling the HVAC units in the building. Mezic uses machine learning to develop models or signatures of failures to predict that a failure has occurred and to alert the user to make corrections. Mezic establishes that the recorded sensor data is compared to the expected values to determine if there is an abnormal condition. The system then matches those parameters to known faults to identify and report those faults. 
	The sole difference between the combination of Mezic and Hung and the claimed subject matter is that Mezic does not explicitly state performing a multivariate outlier analysis on the model parameters.
	The BA reference teaches that it is known to identify abnormal conditions in a building HVAC unit by comparing model parameters specifically by performing a multivariate outlier analysis on the model parameters. BA establishes that this form of analysis is known tin the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameter comparison shown in Mezic and Hung with performing a multivariate outlier analysis on the model parameters as taught by BA.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claims obvious.
Therefore, from this teaching of BA, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the conditions of a building provided by Mezic and Hung, with performing a multivariate outlier analysis on the model parameters as taught by BA, for the purposes of producing better predictions and identifying faults. Since Mezic already compares multiple variables for specific models or signatures to determine if something is acting abnormally, it would have been obvious to include outliers to make more accurate predictions and to improve the detections which are made as shown in BA.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mezic et al. (US 2016/0203036 A1) hereafter Mezic, in view of Hung et al. (US 2015/0267952 A1) hereafter Hung, further in view of Friedenberger et al. (US 2018/0347843 A1) hereafter Friedenberger.
As per claim 19, the combination of Mezic and Hung teaches the above-enclosed invention; Mezic further discloses wherein initiating the corrective action comprises: providing an alert regarding the fault (Page 8, paragraph [0054]; discloses that the system generates an alert and/or notification that the fault is detected. Figure 5B Page 12, paragraphs [0087]-[0089] and Page 13, paragraphs [0090]-[0092]; discloses that the system can initiate a corrective action by alerting the user or maintenance personnel and receiving corrective actions to perform in order to resolve the problem).
Mezic however fails to explicitly state wherein initiating the corrective action comprises: determining the corrective action based on which of the system dynamics are associated with the model parameters; generating corrective action instructions indicating how to perform the corrective action; and initiating the corrective action by providing the corrective action instructions to one or more entities.
	Friedenberger, which like Mezic talks about detecting faults in an HVAC system, teaches wherein initiating the corrective action comprises: determining the corrective action based on which of the system dynamics are associated with the model parameters; generating corrective action instructions indicating how to perform the corrective action; and initiating the corrective action by providing the corrective action instructions to one or more entities (Page 3, paragraphs [0035]-[0062]; teaches using models to detect faults or problems in an HVAC system similar to what is shown in Mezic. When the faults are detected and identified the system send out alerts as shown in Mezic. In addition to the alerts the system can determine that corrective actions are necessary based on the model, identify what those actions are and transmit those actions to operators for correcting the fault condition. Page 5, paragraph [0116]; teaches that the operator can receive the alerts and the generated actions to be performed through the interface. Since Mezic already establishes identifying the faults in the system and can supply previously generated instructions or notes, it would have been obvious to generate corrective actions to remedy or correct the fault and to provide those actions so they operators can fix the problems as shown explicitly in Friedenberger. This would establish not only what problems exist or will exist in the system but how to resolve them, which would expedite the resolution to the problems).
	The primary reference Mezic discloses a building monitoring system which uses sensors to determine the operating parameters of the equipment which is controlling the HVAC units in the building. Mezic uses machine learning to develop models or signatures of failures to predict that a failure has occurred and to alert the user to make corrections. Mezic establishes that the recorded sensor data is compared to the expected values to determine if there is an abnormal condition. The system then matches those parameters to known faults to identify and report those faults. However, the combination of Mezic and Hung fails to explicitly state that it determines corrective actions based on system dynamics and generates and transmits action instructions on how to perform the corrective actions.
	Friedenberger, which like Mezic talks about monitoring HVAC systems for faults or problems, teaches it is known to identify faults as done in Mezic but additionally determine the corrective actions based on the specific fault and to generate and transmit instructions to correct those faults. 
	It would have been obvious to one of ordinary skill in the art to include in the HVAC monitoring system of Mezic and Hung the ability to determine the corrective actions based on the specific fault and to generate and transmit instructions to correct those faults as taught by Friedenberger since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Friedenberger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring the conditions of a building provided by Mezic and Hung, with the ability to determine the corrective actions based on the specific fault and to generate and transmit instructions to correct those faults as taught by Friedenberger, for the purposes of expediting the repairs of the equipment and correcting the faults. Since Mezic already establishes identifying the faults in the system and can supply previously generated instructions or notes, it would have been obvious to generate corrective actions to remedy or correct the fault and to provide those actions so they operators can fix the problems as shown explicitly in Friedenberger. This would establish not only what problems exist or will exist in the system but how to resolve them, which would expedite the resolution to the problems.

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 9-12 regarding the 101 specifically that, “Applicant respectfully submits that amended Claim 1 is similar to Example 40 in the 2019 Patent Eligibility Guidance Examples. For example, the step of "comparing model parameters ... to determine whether any of the building zones are exhibiting abnormal system dynamics" in Claim 1 is performed to identify particular building zones that are exhibiting abnormal system dynamics. The subsequent "system identification process" in Claim 1 is then performed to update the model parameters in the predictive models that correspond to the building zones which exhibit abnormal system dynamics. In this way, the system identification process (which can be computationally expensive and may require gathering additional data from the building zone) can be limited to only the building zones that exhibit abnormal system dynamics and does not need to be performed for all of the building zones.”
“Similar to Example 40, amended Claim 1 performs an initial evaluation to determine whether a given condition is satisfied and then selectively performs the subsequent system identification step for the particular building zone or zones that are identified as exhibiting abnormal system dynamics (i.e., selectively performs system identification if the threshold condition is satisfied). By limiting the system identification process to only the building zones that are exhibiting abnormal system dynamics, the controller of Claim 1 can avoid excess computations and processing, which might hinder performance of the building controller and/or the building management system (BMS), as well as reduces the amount of energy used by the building. It also provides an improvement over prior systems which perform system identification for all building zones on a periodic schedule and/or without regard to whether the building zone is behaving abnormally. Comparatively, the system of Claim 1 results in reduced computational requirements and time relative to a system that performs the system identification process for all building zones regardless of whether they exhibit abnormal system dynamics.”
“Applicant submits that amended Claims 8 and 15 are similar to Example 40 in the USPTO's 2019 Patent Eligibility Guidance Examples for similar reasons as Claim 1. For example, in each of Claims 8 and 15, an initial evaluation is performed to determine whether a given condition is satisfied (i.e., "comparing model parameters ... to determine whether any of the building zones are exhibiting abnormal system dynamics") and then a corrective action is selectively initiated for the building equipment that operate to affect the building zones identified as exhibiting abnormal system dynamics. Like Claim 1 and Example 40, the features recited in amended Claims 8 and 15 result in improved system performance by selectively performing the corrective actions for a select subset of building equipment and are believed to be patent-eligible for many of the same reasons as Claim 1.”
“Additionally, Applicant respectfully submits that, even if Claims 1, 8, and 15 recite judicial exceptions, the amendments to Claims 1, 8, and 15 show that these judicial exceptions are integrated into the practical applications of performing a system identification process (i.e., Claim 1), repairing or replacing building equipment in the building zones exhibiting the abnormal system dynamics (i.e., Claim 8), and operating the building equipment according to a modified control strategy (i.e., Claim 15), and are therefore not directed to an abstract idea. The 2019 Revised Patent Subject Matter Eligibility Guidance states:”
[quoting 2019 Revised Patent Subject Matter Eligibility Guidance]
“Applicant respectfully submits that the amendments to Claim 1, 8, and 15, respectively, integrate any alleged judicial exceptions into a practical application ( controlling building equipment). Accordingly, Applicant respectfully submits that Claims 1, 8, and 15 are directed to patentable subject matter. Claims 2-7, 9-14, and 16-20 depend from amended Claims 1, 8, and 15, respectively, and are directed to patentable subject matter for at least the same reasons as amended Claims 1, 8, and 15. Accordingly, Applicant respectfully requests that the 35 U.S.C. § 101 rejection thereof be withdrawn”
The Examiner respectfully disagrees.
While the applicant has alleged that the claims as amended are similar to example 40, the claims do not share the same scope as example 40. They are not directed toward the same inventive concept and do not recite a combination of additional elements to improve the system. The system doesn’t limit the data as shown in example 40. As stated in the 101 rejection claims 1, 8 and 15 have been amended to now recite “comparing model parameters of a set of predictive models corresponding to a set of building zones, the model parameters comprising internal parameters of the predictive models indicating system dynamics of the building zones by defining a relationship between one or more inputs to the predictive models and one or more outputs of the predictive models, to determine whether any of the building zones are exhibiting abnormal system dynamics” which describes the parameters but the limitation is still merely comparing parameters to determine whether any of the building zones are exhibiting abnormal system dynamics. As such the limitations continue to compare data and based on that comparison indicate a corrective action which could be merely sending out an alert a shown in claim 7. The claims have also been amended to recite “wherein the corrective action comprises performing a system identification process to identify updated model parameters for at least one of the predictive models corresponding to the at least one of the building zones exhibiting the abnormal system dynamics” which merely identifies data but doesn’t establish how the data is identified or how the identified data is used for initiating corrective actions. As such the limitations fail to render the claims into a practical application. Claim 8 recites “wherein the corrective action comprises repairing or replacing building equipment that operates to affect a variable state or condition of the at least one of the building zones exhibiting the abnormal system dynamics” which establishes what the corrective action is in this case repairing or replacing, which is part of the method of organizing human activity as it instructs the users as to the actions which need to repaired or replaced. As such this does not render the claims into a practical application. Claim 15 recites “wherein the corrective action comprises modifying a control strategy for the building equipment to a modified control strategy; and operating the building equipment according to the modified control strategy” which establishes what the corrective action is in this case modifying a control strategy but fails to establish how it is modified or what performs the modification. As such it can be a person performing the modification and merely carrying out the rules set forth by the method of organizing human activity. As such the limitations does not render the claims into a practical application.
	While the applicant has argued that the limitations of claim 1 can avoid excess computations and processing but the claims aren’t directed toward the computations but rather the system compares model parameters without any on what is compared or how it is compared. That is as currently written recite parameters of the models are compared to all of the building zones to determine which zones in the set of zones have abnormal dynamics. Unlike Example 40 the claims are not doing multiple passes of data where additional data is only collected when a threshold is crossed. Rather once the data is compared and a fault is identified the system initiates a corrective action which as shown by the dependent claims can be any number of things such as identifying what that needs to be updated, repairing or replacing the equipment or modifying a control strategy. The goal of this is not to limit the data compared or improve the comparison of the data but rather identify when a fault occurs and initiate one of various actions in response which as shown in claims 7, 14 and 20 can be sending out an alert. When read in combination the system instructs the user that there is a problem which has been identified and the user can then at a later time update the data which was identified, repair or replace the equipment or modify the control strategy each of which highlights that this is still an abstract idea as it pertains to organizing human activity which is correcting the abnormal behavior which is identified and instructing a user based on that identification. As such the claims fail to render the claims into a practical application and therefore the rejections have been maintained.
In response to the applicant’s arguments on pages 12-15 regarding the art rejections specifically that, “Applicant respectfully submits that Mezic fails to identically disclose comparing "model parameters comprising internal parameters of the predictive models indicating system dynamics of the building zones by defining a relationship between one or more inputs to the predictive models and one or more outputs of the predictive models," as recited in amended Claim 1. Mezic generally relates to a fault detection system and discloses comparing (1) measured data from sensors and "indicator functions together to (2) one or more fault signatures. Specifically, Mezic discloses "anomalous behavior can be represented as a set of anomalous behavior timeseries data, where each individual anomalous behavior time-series data corresponds to a sensor and indicator function combination," ( emphasis added) which is then processed and compared with "[a] set of fault signatures ... that define a pattern of coincidence and/or severity levels for one or more indicator functions and/or sensors that indicate a likelihood that a specific fault has occurred." Mezic, ,¶ [0007]. In other words, Mezic discloses processing the measured values to compare them to predetermined "fault signatures," with matches indicating a fault has occurred.”
“Conversely, amended independent Claim 1 recites "comparing model parameters of a set of predictive models corresponding to a set of building zones, the model parameters comprising internal parameters of the predictive models indicating system dynamics of the building zones by defining a relationship between one or more inputs to the predictive models and one or more outputs of the predictive models, to determine whether any of the building zones are exhibiting abnormal system dynamics," ( emphasis added). The model parameters are not analogous to either to (1) measured data and indicator function sets of Mezic nor the (2) fault signatures. As described in the present application beginning at ,¶ [0072] when constructing the models training data is generated from a system and used to "identify [i.e., create] a model of the system," where identifying the model includes identifying the model parameters used to "tune the model to the behavior of the building/zone." Present Application, ,¶ [0072]. Thus the model parameters are not measured data, but instead are comprising internal parameters of the predictive models ... defining a relationship between one or more inputs to the predictive models and one or more outputs of the predictive models," which "tune" the model to the building/zone it corresponds to.”
“Additionally, the model parameters are not similar to the fault signatures as while not a measured value, they are nonetheless based on training data from a system, whereas the fault signatures of Mezic are independent functions generated to represent faults, and do not rely on any properties or values from the system they are being compared to. Second, the fault signatures of Mezic necessarily must be known, consistent quantities which indicate faults, whereas the model parameters are based on unique training data for each zone and are therefore, variable. Finally, the model parameters may not be anomalous, as compared to the fault signatures which must be, and this is precisely why model parameters must be compared to identify systems exhibiting anomalous behavior.”
“Accordingly, Applicant respectfully submits Mezic fails to anticipate "comparing model parameters of a set of predictive models corresponding to a set of building zones, the model parameters comprising internal parameters of the predictive models indicating system dynamics of the building zones by defining a relationship between one or more inputs to the predictive models and one or more outputs of the predictive models," as recited in amended Claim 1 and similarly in amended Claims 8 and 15. Claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20 depend from amended Claims 1, 8, and 15, respectively, and are directed to patentable subject matter for at least the same reasons as amended Claims 1, 8, and 15. Accordingly, Applicant respectfully requests that the 35 U.S.C. § 102 rejection thereof be withdrawn.”
“Claims 4-5, 11-12, and 18-19 depend from Claims 1, 8, and 15, respectively, and Applicant respectfully submits Claims 4, 11, and 18 are patentable over any proper combination of Mezic, BA, and Friedenberger for the reasons discussed above. Specifically, Mezic fails to disclose, teach, or suggest, "comparing model parameters of a set of predictive models corresponding to a set of building zones, the model parameters comprising internal parameters of the predictive models indicating system dynamics of the building zones by defining a relationship between one or more inputs to the predictive models and one or more outputs of the predictive models, and indicating system dynamics of the building zones, to determine whether any of the building zones are exhibiting abnormal system dynamics," as recited in amended Claim 1 and similarly in amended Claims 8, and 15.”
“As described above, Mezic discloses comparing (1) measured values in conjunction with indicator functions to (2) fault signatures to detect a fault in the underlying system. Comparing measured data to known fault values fails to disclose, teach, or suggest, comparing "model parameters comprising internal parameters of the predictive models," to each other to "determine whether any of the building zones are exhibiting abnormal system dynamics." In fact, Mezic fails to disclose not only "model parameters" themselves but also the process of comparing model parameters, or for that matter any type of data value to others of the same type to identify abnormal behavior. Instead in Mezic, measured data is compared with a known fault signature to determine if it matches. Therefore Mezic fails to disclose, teach, or suggest "comparing model parameters" as recited in amended Claim 1 and similarly in amended Claims 8 and 15.”
“In view of the foregoing, Applicant submits that Claims 4-5, 11-12, and 18-19 are allowable over any proper combination of Mezic, BA, and Friedenberger and respectfully requests that the§ 103 rejection thereof be withdrawn.”
The Examiner respectfully disagrees.
As stated during the interview on July 21 2022 paragraph [0042] of the applicant’s originally filed specification outlines that “model parameters” can be temperature. Further the specification does not limit explicitly what “model parameters” are. Paragraph [0072] of the applicant’s originally filed specification states “System identification captures the important and relevant system dynamics based on actual input/output data (training data) of the system, in particular by determining model parameters particular to a building or zone to tune the model to the behavior of the building/zone”. Which establishes that the system uses training data which is mapped input to outputs to determine model parameters particular to the building or zone. Mezic Page 9, paragraphs [0067] and [0068]; discloses that the system will compare measured data from sensors to the expected data which can come from building energy models. This establishes that the system can compare signatures of faults or different prediction models to identify faults as they occur in the system. As shown in paragraph [0068] the inputs are mapped to the outputs establishing it is the relationship between the variables and not the specific set values. This defines a relationship between the one or more inputs to the models and the outputs of the models. These relationships are used to determine if any of the zones are exhibiting abnormal system dynamics. Page 12, paragraph [0088]; discloses that the system can determine when a fault or abnormal behavior has occurred such as “undercooling, overcooling, economizer hunting” and that it has occurred on or in a specific zone or floor of a specific building. Page 9, paragraph [0058]; discloses that the system stores fault signatures for each of the detected faults generated by machine learning these are stored in a database. Page 10, paragraphs [0069]-[0072]; disclose the process in which abnormal dynamics or conditions are identified by comparing the actual data values with the expected data values. The specific conditions which are observed are used to identify specific faults based on similar signatures that have been previously recorded. If the specifics have not been previously recorded the system identifies the fault as an unknown fault and records the new fault in the data store. Page 11, paragraphs [0081] and [0082]; discloses that the data is compared to similar data sets to determine if a fault has occurred and what that fault is. 
	Mezic shows inputs and outputs mapped to product the signatures which are compared with the data to determine abnormal conditions. The system can be trained based on historic data and feedback which updates the system over time. While the applicant has alleged that these are not equivalent or analogous to what is claimed, the Examiner asserts that the scope of the claims is broader than what is argued and currently there just has to be a relationship between the inputs and outputs which is used to determine whether any of the building zones are exhibiting abnormal system dynamics, which as discussed above Mezic does, as it maps the inputs to the outputs to determine patterns which indicate abnormal system dynamics or faults. The applicant has alleged that the parameters themselves are variables and not specific values, however the claims are not limited in such a fashion. Further Mezic shows the input variables in relation to the output variables, as shown in paragraph [0068]. While the applicant alleges that the fault signatures are independent functions generated to represent faults and not rely on any properties or values from the system they are being compared to, the Examiner respectfully disagrees. Mezic establishes that the system is improved over time based on feedback for the specific system. While the applicant alleges that the fault signatures of Mezic must be known, the Examiner respectfully disagrees. As shown on paragraph [0032] the system can identify known as well as unknown faults as it is not strictly a rule based system. Specifically it states “Thus, unlike a rules-based system, indicator function(s) can be used to detect a fault even if the underlying conditions that caused the fault to occur are previously unknown”.  As such Mezic is not limited to only what is known as it can also identify what was previously unknown as explicitly stated in Mezic. As such while the applicant has argued that Mezic fails to anticipate the limitations the Examiner respectfully disagrees. Lacking any additional arguments the Examiner has not been persuaded. Therefore the Examiner asserts that the reference reads over the claims as currently written and the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Mezic and, where appropriate, in further view of BA and Friedenberger.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mitchell (US 7,031,132 B1) – discusses disabling components once the fault has been detected.
	Bengea et al. (WO 2016/076946 A2) – discusses diagnosing faults and changing the control system accordingly.
Zhao et al. (WO 2016/003751 A1) – discusses the management of the HVAC control system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/22/2022